UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8379


KENNETH JENNINGS HARTMAN,

                  Petitioner – Appellant,

             v.

DEPARTMENT OF CORRECTIONS,

                  Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00209-gec-mfu)


Submitted:    March 12, 2009                 Decided:   March 17, 2009


Before MOTZ and SHEDD, Circuit Judges, HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Jennings Hartman, Appellant Pro Se. Alice T. Armstrong,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenneth Jennings Hartman seeks to appeal the district

court’s     order     denying    relief       on    his    28    U.S.C.      § 2254       (2006)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent      “a   substantial         showing          of    the     denial      of     a

constitutional        right.”          28    U.S.C.       § 2253(c)(2)         (2006).           A

prisoner        satisfies       this        standard       by        demonstrating            that

reasonable       jurists      would     find       that    any        assessment         of     the

constitutional        claims    by     the    district       court      is    debatable          or

wrong and that any dispositive procedural ruling by the district

court     is    likewise      debatable.            See     Miller-El         v.    Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have      independently     reviewed          the    record      and    conclude          that

Hartman has not made the requisite showing.                                 Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

dispense       with    oral     argument       because          the    facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    DISMISSED



                                              2